DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
Response to Arguments
This Office Action is in response to the amendment filed on February 5, 2021.  As directed by the amendment, Claims 17, 20, and 21 have been amended.  Claims 18-19 and 22-41 have been canceled.  Claims 17, 20, and 21 are pending in the instant application.
Regarding the Office Action filed September 9, 2020:
The claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.  See below for more details.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections are withdrawn.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference and/or re-interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has drastically amended the claims as well as canceled a 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Attachment part of Claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Peake et al. (US 2012/0145155) in view of Koch (US 6,367,472).
Regarding Claim 17, Peake discloses therapy equipment (apparatus of Fig 1) comprising: a casing (casing of 5, Fig 1) accommodating a blower (blower inside of 5, Fig 1; for use with various blowers/CPAP systems, paragraph 0046) for generating pressurized air (PAP device 5 structured to generate supply of pressurized air, Abstract); an attachment part (15, Fig 1) configured to be attached to a patient (patient interface may have any suitable configuration known in the art including full-face mask, nasal mask, oro-nasal mask, mouth mask, nasal prongs, etc., paragraph 0040); an air tube (102 and/or 104, Fig 1) forming a flow passage (flow passage going from 5 to 15 via 102 and 104, Fig 1) between the casing and the attachment part; and a silencer (100, Fig 1) inserted in the flow passage (100 is in the flow passage, Fig 1; 100 may be installed anywhere along length of tubing, paragraph 0047; conduits are coupled to 
Peake fails to disclose the second connection portion has a male portion which has an outer diameter equal to {00472614.docx}Serial No. 15/767 402 - Page 3an inner diameter of an end portion of the air tube, the male portion being connectable to the air tube.
However, Peake teaches the second connection portion has a male portion (107 and/or 106, Fig 10) which has an outer diameter (outer diameter of 107 connecting with inner diameter of 104, Fig 10; outer diameter of 106 connecting with inner diameter of 102, Fig 10) equal to an inner diameter (inner diameter of 104, Fig 10; inner diameter of 102, Fig 10) of the end portion (end portion of 104, Fig 10; end portion of 102, Fig 10) of the air tube (104, Fig 10; 102, Fig 10), the male portion being connectable to the air tube (107 connects with 104, Fig 10; 106 connects with 102, Fig 10). Peake also teaches the various modifications and equivalent arrangements are included within the spirit and scope of the invention (paragraph 0089).

The modified Peake fails to teach wherein the housing part is separable into a first housing member having the first connection portion, and a second housing member having the second connection portion.
However, Peake teaches the housing part (703, Fig 9) is separable into a first housing member (703(2), Fig 9) having the first connection portion (706, Fig 9), and a second housing member (703(3), Fig 9) having the second connection portion (707, Fig 9) to allow disassembly for cleaning (paragraph 0061).  Peake also teaches the various modifications and equivalent arrangements are included within the spirit and scope of the invention (paragraph 0089).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the housing separable, as taught by Peake, to allow disassembly for cleaning (Peake: paragraph 0061) and since various modifications and equivalent arrangements are included within the spirit and scope of the invention (Peake: paragraph 0089).  Having the device in multiple parts also allows for easy replacement of parts.
The modified Peake fails to teach further including a humidifier configured to humidify the pressurized air, wherein the silencer has a humidifier connection portion for connecting the silencer to the humidifier; the humidifier including: a water storage part configured to store water for humidification.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a humidifier in connection with the system, as taught by Peake, since it is known that humidifiers can be used in conjunction with these systems (Peake: paragraph 0088) and various modifications and equivalent arrangements are included within the spirit and scope of the invention (Peake: paragraph 0089).  It should be pointed out that the use of humidifiers is well known in the art with various respiratory devices similar to Peake.
The modified Peake fails to teach an inner diameter equal to an outer diameter of a breathing circuit connection port of the casing, the outer diameter of the male portion is equal to the outer diameter of the breathing circuit connection port of the casing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner diameter be equal to the outer diameter of the connection port of the casing, as taught by Peake, since the sizing of the tubing ends are shown to be uniform and it is an obvious modification to size the diameters to connect the tubing properly.  Having the diameters equal allows for tubing and connection ports to connect properly and ensures sealing of the connections.
The modified Peake fails to teach the female portion being directly connectable to the breathing circuit connection port without going through any other tube.
However, Peake teaches that the muffler can be closer to the PAP device and there can be a small distance between the PAP device and muffler to reduce weight and bulk of device (paragraphs 0043 and 0044).  Peake also teaches air delivery conduit is coupled between the PAP device and first connecting portion and the conduits may be pushed onto respective connection portions by the user (paragraph 0048). 

The modified Peake fails to teach wherein the humidifier connection portion is provided to the second housing member; the water storage part is located outside the silencer; a porous hollow fiber being disposed in the air tube; and a water introduction passage being located at the humidifier connection portion through which water is introduced from the water storage part to the hollow fiber.
However, Koch, of the same field of endeavor, teaches an improved, compact and low-maintenance respiration humidifier (Abstract) including wherein the humidifier connection portion (connection of 17 and 1, Fig 1) is provided to the housing member (housing of 1, Fig 1); the water storage part (9, Fig 1) is located outside the device (9 is outside of device, Fig 1); a porous hollow fiber (7, Fig 1; hollow fibers are made of porous sinted glass, Column 1, Lines 57-67) being disposed in the air tube (7 is disposed in 1 which is receiving gas from 6, Fig 1; 6 connected to gas supply lines 2 and 3, Fig 1); and a water introduction passage (17, Fig 1) being located at the humidifier connection portion (17 located at connection between 17 and 1, Fig 1) through which water is introduced from the water storage part to the hollow fiber (17 introduces 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier to have hollow fibers, a water introduction passage, and the humidifier to be connected via a separate humidifier connection portion on the silencer, as taught by Koch, to provide a compact, low maintenance humidifier of a simple design (Koch: Column 1, Lines 35-40) and to establish a nearly constant humidification of air (Koch: Column 2, Lines 21-29).  This modification makes the humidification of air more consistent and efficient.  Additionally, adding a separate humidifier connection portion on the silencer is obvious since Koch shows two connection points where one connection is leading from the reservoir and another connection is leading from the respirator (Koch: Fig 1).  
Regarding Claim 21, Peake-Koch combination teaches the claimed invention of Claim 17.  The current Peake-Koch combination fails to teach the housing part has a filter in the inner space, and the filter is disposed between the first connection portion and the second connection portion in the inner space of the housing part.
However, Peake-Koch combination teaches the housing part (Peake: 303, Fig 12B) has a filter (Peake: 308, Fig 12B; 300 has an anti-bacterial filter, paragraph 0067) in the inner space (Peake: inner space of 303, Fig 12B), and the filter is disposed between the first connection portion (Peake: 306, Fig 12B) and the second connection portion (Peake: 307, Fig 12B) in the inner space of the housing part (Peake: 308 is between 306 and 307, Fig 12B).  Peake-Koch combination also teaches the various modifications and equivalent arrangements are included within the spirit and scope of the invention (Peake: paragraph 0089).
.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peake et al. (US 2012/0145155) and Koch (US 6,367,472) as applied to Claim 17 in view of Acker et al. (US 2008/0127976).
Regarding Claim 20, Peake-Koch combination teaches the claimed invention of Claim 17.  Peake-Koch combination also teaches the housing part has a silencing member (Peake: 105, Fig 4) in the inner space (Peake: 105 is in inner space of 103, Fig 4), and the silencing member is disposed between the first connection portion and the second connection portion in the inner space of the housing part (Peake: 105 is between 106 and 107, Fig 4), and has at least one through hole portion (Peake: hole of 106 and/or hole of 107, Fig 4) through which the pressurized air is introduced from a blower side to an attachment part side (Peake: air travels from hole of 106 to hole of 107, Fig 4).
Peake fails to teach a removable silencing member.
However, Acker, of the same field of endeavor, teaches a sound dampening apparatus (Abstract) including a removable silencing member (inlet, outlet, and outer casing are constructed of a material such that these components are reusable, while absorbent material may be constructed of disposable material, absorbent material may be discarded after use, paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an absorbent material in the inner space of the apparatus, as taught by Acker, to allow for the housing to be reusable (Acker: paragraph 0038) and to further absorb a substantial amount of the energy of the sound waves (Acker: paragraph 0027) since the use of absorbent material is well known in the art.  Having removable parts of the device allows the device to be reused while replacing only a small number of components.  This advantage would reduce the waste involved in disposing the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including silencers and mufflers connected directly to the casing or device similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785